UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-5091



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TENNYSON HARRIS, a/k/a Teddy, a/k/a Mark T,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:00-
cr-00253-PJM-3)


Submitted:    May 4, 2007                     Decided:   May 18, 2007


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy S.   Mitchell, LAW OFFICES OF TIMOTHY S. MITCHELL, Greenbelt,
Maryland,    for Appellant.     Rod J. Rosenstein, United States
Attorney,    Steven M. Dunne, Assistant United States Attorney,
Greenbelt,   Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tennyson   Harris   seeks   to   appeal   his   sentence.   In

criminal cases, the defendant must file the notice of appeal within

ten days after the entry of judgment.      Fed. R. App. P. 4(b)(1)(A).

With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to

thirty days to file a notice of appeal.      Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The district court entered judgment on August 15, 2006.

The notice of appeal was filed on October 16, 2006.              Because

Harris failed to file a timely notice of appeal or to obtain an

extension of the appeal period, we dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                - 2 -